MEMORANDUM **
In these consolidated appeals, Robert L. Jarrett, Jr. appeals pro se from the district court’s orders denying his applications to proceed in forma pauperis (“IFP”) in his 42 U.S.C. § 1983 actions. We have jurisdiction under 28 U.S.C. § 1291. We review for abuse of discretion, O’Loughlin v. Doe, 920 F.2d 614, 616 (9th Cir.1990), and we affirm.
The district court did not abuse its discretion by denying Jarrett’s applications for IFP on the ground that his complaint was “legally and/or factually patently frivolous” and failed to state a cognizable claim. See id. at 617 (upholding district court’s denial of in forma pauperis status upon its determination that the case is frivolous or lacks merit).
There is no merit to Jarrett’s contention that the magistrate judge lacked authority to deny his motion for IFP, because the order was entered by the district court upon the recommendation of the magistrate judge. See Minetti v. Port of Seattle, 152 F.3d 1113, 1114 n. 1 (9th Cir. 1998).
Jarrett’s remaining contentions are without merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.